DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peake et al. US 2011/0118926 A1 in view of Anderson et al. US 2016/0330907 A1.

Independent Claims 1, 12: Peake discloses a system for operating an agricultural harvester used by the method of claim 12, the system comprising: 
a harvesting implement (an attached implement of a harvester, not shown, see para [0002], lns. 1-4);
a sensor assembly (200, see Fig. 2), the sensor assembly being configured to detect a parameter indicative of an operating line of the harvester (the line defined by the crop row, see para. [0003], lns. 6-10 and/or the guidance path described in para. [0035], lns. 4-7); 
a controller (1300) communicatively coupled to the sensor assembly (depicted by1306 in Fig. 13), the controller being configured to: 
monitor the operating line of the harvester based on measurement signals received from the sensor assembly when the harvester is operated in a first operating mode (for example, during a previous negotiation of the path, see para. [0018], lns. 1-7; [0035], lns. 4-7 and/or during a current negotiation when no deviation is sensed see para. [0035], the final ten lines); 
determine a differential (at 1016 in Fig. 10) between the operating line and a predetermined guidance line (the current guidance line dictated by GNSS, para. [0035], lns. 7-15) of the harvester; 
update a stored correction value (x, y “path offsets”) based on the determined differential (see para. [0035], lns. 7-11 and para. [0041]); and 
when the harvester is switched from the first operating mode to a second operating mode (during a current or second negotiation of the path para. [0018], lns. 5-7, [0035], lns. 11-15 and/or during subsequent use para. [0036], lns. 9-12 and/or after a deviation is sensed and a correction is made para. [0018], lns. 1-5, [0035], lns. 11-15 at step 1018 in Fig. 10), adjust a location of the predetermined guidance line based on the stored correction value (para. [0037], lns. 9-13, at step 1018), as per claims 1 and 12.
However, Peake fails to specifically disclose wherein the harvesting implement includes a plurality of row dividers; 
And wherein the sensor assembly is mounted on a first row divider of the plurality of row dividers, as per claims 1 and 12.
Anderson discloses a similar system wherein the harvesting implement (106) includes a plurality of row dividers (110); 
And wherein the sensor assembly (132) is mounted on a first row divider of the plurality of row dividers, as per claims 1 and 12.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate Peake’s guidance sensors on the dividers as taught by Anderson in order to sense the operating line or crop row and subsequently steer the harvest for properly aligned harvesting.

  Dependent Claims 2-9, 13-20: Peake further discloses wherein the differential corresponds to a lateral offset defined between the operating (the line defined by the crop row, see para. [0003], lns. 6-10 and/or the guidance path described in para. [0035], lns. 4-7) and predetermined guidance lines (the current guidance line dictated by GNSS, para. [0035], lns. 7-15) in a direction perpendicular to the operating and predetermined guidance lines (see para. [0035], lns. 7-11), as per claims 2 and 13;  
wherein, when the harvester is operated in the second operating mode (during a current or second negotiation of the path para. [0018], lns. 5-7, [0035], lns. 11-15 and/or during subsequent use para. [0036], lns. 9-12 and/or after a deviation is sensed and a correction is made para. [0018], lns. 1-5, [0035], lns. 11-15 at step 1018 in Fig. 10), the controller (1300) is further configured to initiate steering of the2954483/CNH-172 harvester when it is determined that a location of the harvester and a location of the predetermined guidance line differ (“nudging”, see para. [0043]), as per claim 5;
a location sensor (GNSS) configured to detect a parameter indicative of a location of the harvester within a field, the controller (1300) being communicatively coupled to the location sensor (at 1302 in Fig. 13), the controller being further configured to determine the location of the harvester based on data received from the location sensor (step 1000, Fig. 10), as per claims 6 and 19;
wherein, when the harvester is operated in the second operating mode (during a current or second negotiation of the path para. [0018], lns. 5-7, [0035], lns. 11-15 and/or during subsequent use para. [0036], lns. 9-12 and/or after a deviation is sensed and a correction is made para. [0018], lns. 1-5, [0035], lns. 11-15 at step 1018 in Fig. 10), the controller (1300) is further configured to update the stored correction value (x, y “path offsets”) based on an operator-initiated change in a direction of travel of the harvester (para. [0039]), as per claims 7 and 17;
wherein a location of the predetermined guidance line (the current guidance line dictated by GNSS, para. [0035], lns. 7-15) is at least partially based on one of previously captured field data or current location data of the harvester (current location data from detected by GNSS while the harvester is in the field, step 1000, Fig. 10) within a field, as per claims 8 and 18;
wherein the controller is further configured to switch between the first and second operating modes based on the location of the harvester within the field (for example when a deviation is sensed when one was previously not and vice versa, para. [0035], the final ten lines), as per claims 9 and 20;
when the harvester is operated in the second operating mode (when a deviation is sensed), initiating, with the computing device (1300), steering of the harvester when it is determined that a differential defined between a location of the harvester and a location of the predetermined guidance line exceeds a predetermined differential threshold (apparently zero, see para. [0035], the final ten lines), as per claim 16.
However, Peake fails to dsiclose wherein the controller is further configured to control a direction of travel of the harvester independently of the predetermined guidance line when the harvester is operated in the first operating mode, as per claims 3 and 14;
wherein the controller is further configured to control a direction of travel of the harvester based on the measurement signals received from the sensor assembly when the harvester is operated in the first operating mode, as per claims 4 and 15.
Anderson further discloses wherein the controller (140) is further configured to control a direction of travel of the harvester (100) independently of the predetermined guidance line (a line dictated by a GNSS which is absent from Anderson’s disclosure) when the harvester is operated in the first operating mode (the mode in which sensors 132 are used for guidance), as per claims 3 and 14;
wherein the controller (140) is further configured to control a direction of travel of the harvester (100) based on the measurement signals received from the sensor assembly (132) when the harvester is operated in the first operating mode (see para. [0036]), as per claims 4 and 15.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to guide the harvester by the sensor assembly alone as taught by Anderson on the harvester of Peake since guiding harvesters without GNSS is old and well-known in the art. 


Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art does not disclose switching between the modes  based on movement of the harvesting implement (i.e. the header), as per claim 10, nor does the prior art disclose the pivotable base of the sensor assembly of claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        January 15, 2021